Citation Nr: 0712589	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-37 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from September 1951 to July 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2004, the veteran requested a hearing before a 
Veterans Law Judge.  However, in December 2004, he indicated 
he no longer wanted a formal hearing and instead wanted an 
informal conference with a Decision Review Officer.  This was 
completed in December 2004.  Therefore, the Board finds that 
all due process has been met with respect to the veteran's 
hearing request.

The Board notes that the veteran perfected appeals with 
regard to claims regarding bilateral hearing loss and 
tinnitus, in addition to the above-referenced claims.  In a 
February 2005 rating decision, the RO granted service 
connection for these claims.  Therefore, the issues still on 
appeal are limited to those indicated above.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
current diagnosis of PTSD.

2.  The evidence preponderates against a finding that the 
veteran's neck disorder is related to military service.

3.  The evidence preponderates against a finding that the 
veteran's low back disorder is related to military service.




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A neck disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A low back disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the 

initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a November 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  Moreover, 
it appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other evidence, not already 
of record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claims for compensation are 
being denied, no effective date will be assigned, so there 
can be no possibility of any prejudice to the veteran.


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).




In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

III.  Service Connection - PTSD

The medical evidence of record shows no diagnosis of PTSD.  
The RO obtained the veteran's most recent VA treatment 
records.  While numerous entries, dated from August 2002 to 
November 2003, show the veteran attended group therapy, the 
purpose of the group was to improve chronic pain management.  
His diagnosis was always psychological factors affecting 
chronic pain.  In addition, several records, including one 
dated in October 2003, show the veteran was diagnosed with 
dysthymia.  There are no prior post-service records showing 
any treatment or diagnosis of PTSD or any mental disorder, 
and the veteran's service medical records are likewise 
negative.

Although the veteran submitted a PTSD questionnaire in 
November 2003, detailing his claimed in-service stressors, he 
has not provided VA with any additional medical records 
showing he was ever diagnosed with this disorder.  Nor has he 
stated that any such medical records exist.  He indicated in 
his May 2003 claim that he had received treatment for this 
disorder at the VA medical center.  His treatment records 
from that facility are associated with the claims file and, 
as noted above, they show no treatment of, or diagnosis for, 
PTSD.

Therefore, the Board finds that, in the absence of a 
diagnosis, service connection for PTSD must be denied.  The 
Board need not evaluate the other elements necessary for 
service connection for PTSD, since the absence of one 
requirement means an award of service connection is not 
possible.  As the evidence preponderates against the claim 
for service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

IV.  Service Connection - Neck and Back Injury Residuals

The veteran has contended that he injured his neck and back 
in service.  He indicated in his March 2003 written statement 
that, in March or April 1952, he fell from a ladder.  He 
stated he was sent to a hospital and put in a body cast.

The veteran's service medical records (SMRs) are negative for 
treatment of a back or neck injury while in service.  He was 
examined for separation in July 1954, only two years after he 
indicated he was injured.  At that time, the spine was 
normal, and no defects or diagnoses were noted.  He filled 
out a form regarding his medical history in September 1959.  
He specifically indicated that he had never worn a brace or 
back support.  In May 1967, the veteran again provided a 
report of his medical history, and indicated that he had no 
history of recurrent back pain.


In October 1990, the veteran underwent VA examination.  On 
palpation of the back, there was tenderness over the entire 
lumbar spine.  Range of motion was limited.  The diagnosis 
was a history of a back condition.  An X-ray of the lower 
back showed moderate discogenetic disease at L5-S1.  There 
was no evidence of spondylolisthesis, and the sacroiliac 
articulations presented a normal appearance.

In April 1991, the veteran again underwent VA examination.  
On palpation, there was tenderness over the lumbar spine but 
no evidence of spasm.  He reported history of an injury in 
service, which he said had occurred in 1949 (apparently a 
mis-statement, since his active service was from 1951 to 
1954).  The examiner diagnosed pain in the mid-thoracic area 
and lower back pain, probably as a result of a previous 
injury in 1949.  There was associated degenerative spine 
disease of the lower lumbar region.  The examiner could find 
no SMRs referring to the injury.

A June 1992 private hospital report shows the veteran was 
treated for low back pain.

In March 1993, the veteran testified before a Member of the 
Board.  He indicated that the first thing he did when he woke 
up was put on his back brace.  His back has locked up on him 
while he was standing.  He detailed again his accident in 
service, and indicated he was in a body cast for a few 
months.

A March 1993 VA outpatient record shows the veteran 
complained of neck pain.

In September 1993, the veteran again underwent VA 
examination.  X-rays of the thoracic spine showed minimal 
spurring and minimal degenerative spondylosis.  X-rays of the 
lumbosacral spine showed disc degenerative L5-S1 and marked 
spurring and degenerative spondylosis of D12-L5.  X-rays of 
the cervical spine showed disc degeneration of C4-C7.  On 
examination, the veteran had muscle spasm and pain in the 
lower back.  The diagnosis was lumbar disc rupture at L5-S1.

A January 1996 VA treatment record shows the veteran 
complained of neck pain.  MRI of the neck was performed.  No 
diagnoses were given with regard to the neck or back.  X-rays 
revealed mild marginal spur causing mild impression upon the 
neural foramina of the cervical spine.  Otherwise, the 
cervical curvature was normal.  Cervical vertebrae and 
intervertebral disc spaces were fairly well preserved.

A January 1996 VA MRI report showed mild degenerative disc 
disease of the cervical spine.  Otherwise, the spine was 
normal, and there was no evidence of disc herniation or 
stenosis.

A November 1996 VA outpatient record shows a diagnosis of 
mild degenerative joint disease of the lumbar spine.

In December 1996, the veteran again underwent VA examination.  
He complained of pain in his neck and back.  On examination, 
there was decreased range of motion of the neck.  The 
diagnosis was bilateral radiculopathy of the cervical spine, 
secondary to a fall.

In February 1997, he underwent an additional VA examination.  
He complained of shooting pains in his neck.  On examination, 
there was decreased range of motion of the neck.  The 
diagnosis was cervical radiculopathy.

VA outpatient treatment records dated from August 2002 to 
November 2003 show the veteran attended group therapy for 
pain management.  His pain included that of his back.

Based on the record, the Board finds that there is a lack of 
evidence to warrant a grant of service connection for either 
the claimed neck or low back disorder.  The veteran contends 
that both of these current problems stem from a back injury 
he sustained while in service in 1952 or 1953.  However, as 
noted above, the veteran's SMRs are silent for any neck or 
back treatment in service.  A service separation examination, 
performed one or two years after the veteran asserts he was 
placed in a body cast, reported no spinal abnormality or any 
history of a back injury.


Furthermore, the Board points out that medical records 
showing treatment for a back or neck disorder only begin in 
1990, more than 35 years after the veteran's separation from 
service.  This means presumptive service connection is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  In addition, the 
absence of treatment for the veteran's back or neck during 
the 35 years after service shows a lack of continuity, even 
accepting his stated history of an in-service injury. 

Most important, the Board notes that there is no competent 
medical opinion of record showing a nexus between the 
veteran's military service and his current diagnoses.  We 
note the statement from the April 1991 VA examiner, showing 
the back disorder was probably related to an injury sustained 
in 1949.  However, the examiner indicated he reviewed the 
veteran's SMRs and found no evidence of this injury.  
Therefore, it appears he based his opinion solely upon the 
veteran's description of his in-service injury and diagnoses.  
A mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, this evidence is not probative.  Therefore, 
the Board finds that service connection on a direct basis is 
also not warranted for either of these disorders.

The Board recognizes that the veteran believes his current 
neck and back disorders were caused by a fall in service, and 
his sincerity is not in question.  However, while the veteran 
is certainly capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the cause of the current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As the evidence preponderates against the claims for service 
connection for residuals of a neck injury and a low back 
disorder, the benefit-of-the-doubt doctrine is inapplicable, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.




ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for residuals of a neck injury is denied.

Service connection for a low back disorder is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


